Mr. President,
Mr. Secretary-General,
Distinguished Delegates,
Ladies and Gentlemen,
I extend cordial greetings from the Government and people of Grenada, on whose behalf I am always honoured to address this noble institution and its distinguished members.
Mr. President,
I join those before me in congratulating you on your election as president of this 75th session of the General Assembly. I am confident in your stewardship and assure you of my delegation’s cooperation and support. Your presidency and leadership during these turbulent times require agility in navigating such waters.
I also take this opportunity to commend your predecessor, Ambassador Tijjani Muhammad-Bande, for his able stewardship of the 74th General Assembly.
I further wish to thank both you and Secretary-General Guterres for your leadership and willingness to serve as guardians of the spirit of our UN Charter.
Mr. President,
Grenada recommits, unwaveringly, to the United Nations and its principles as outlined in the Charter. Our commitment, in national and international fora alike, to the norms of peace, equality, justice, and to human rights and multilateralism, is clear.
Let us never forget that the raison d’etre of this august body is essentially to solve the world’s problems through multilateral efforts.
The growing challenges we now face as a global community,such as poverty, poor education and climate change, have been compounded by this dreaded pandemic, and, in turn, risk stymieing the progress made in implementing the 2030 Agenda for Sustainable Development and achieving the Sustainable Development Goals. This risk is more acute than most to Small Island Developing States, such as Grenada, given our unique vulnerabilities, including climate change impacts and high indebtedness.
Mr. President,
These are problems that cannot be solved by individual member states. Our efforts must be collective, focused and strategic, if we are to achieve meaningful progress for the future we want.
It goes without saying that we are at a time of immense challenges, but consequently equally, immense opportunities. The world is at the juncture where the old reality meets the genuine potential of a new world order — only if we can grab this moment through genuine multilateralism.
Across seas and continents, people have had to reconcile their pain, with the hope that is needed to survive and to thrive.
The United Nations we NEED is a United Nations that respects, promotes and encourages solidarity and joint action. The United Nations we NEED must promote equality and respect for all humanity. The United Nations we NEED must protect populations from the crippling effects of unilateral sanctions and other coercive measures. The United Nations we NEED must always keep at the forefront achieving sustainable development for all peoples.
Whilst the values and goals of the Charter continue to be relevant today as they were 75 years ago, its commemoration provides us a singular opportunity to not only reflect on our achievements, but also on our shortcomings. Above all else, we must remain resolute in ensuring inclusivity in overcoming and addressing the great challenges we face and do so together.
Mr. President,
Our Assembly is occurring in a global context, with continued and increasing anxiety occasioned by the COVID-19 pandemic and the economic, social and political upheavals it has caused around the world.
COVID-19 and its adverse impact on the economy of small states, particularly small island developing states, and the achievement of the sustainable development goals cannot be overstated.
In Grenada, for example,we are dealing with the devastating impact of the pandemic. From projections for an eighth consecutive year of growth, Grenada is now facing the stark reality of negative growth, triggered largely by the significant impact on tourism, construction and education. This has resulted in a drastic decline in Government revenue.
In July, for instance, the combined revenue collection by Customs and Internal Revenue Division dropped by 53 per cent compared to that of 2019; a decline likely to be replicated across our main revenue generating departments over the next few months. A staggering figure for a small island developing and micro-state as Grenada.
The Government of Grenada is, therefore,utilizing its reserves and seek international help to finance any deficits and bring relief to its citizens, while continuing the fight against the deadly virus. Already, we have attracted funding from the International and Regional Financial Organizations and friendly governments. We continue to look at other sources for grant and soft loan financing, as well as explore options for debt relief.
Notwithstanding these economic challenges, the Government established a COVID-19 Economic Support Secretariat, along with the relevant stakeholders,with the aim of providing relief measures to the sectors most affected.
Moreover, seven Cabinet-approved sub-committees were established with assigned responsibility for each of the productive sectors of the economy, namely, Tourism and Citizenship by Investment (CBI); Construction (Private and Public); Education Services; Micro, Small and Medium-sized Enterprises; Agriculture and Fisheries; Wholesale & Retail Trade & Manufacturing; and E-Commerce/ Digitalization.
Mr. President,
The inescapable fact, however, remains that despite the best efforts of individual governments, like Grenada, this unprecedented global scourge has deep and lasting economic and social impacts on already vulnerable states. While Grenada has thus far been able to successfully combat the health crisis doing our part to stop the spread and preserve life, with a total of 24 cases and currently COVID-19-free, such success was and is only possible through concerted action and stringent measures, which further exacerbate our socioeconomic crisis.
There is, therefore, an urgent need for greater cooperation in combating this dreaded pandemic and this reputable body is best suited to meet this challenge. COVID-19 impacts us all and we must work together as the failure of one link in our global chain to fight this pandemic affects us all.
Mr. President,
In the spirit of multilateralism and inclusion, Grenada has always supported and continues to support General Assembly Resolution 70/5, which calls for an end to the economic, commercial, and financial embargo imposed by the United States of America against Cuba.
We call for an end to the Embargo against the Cuban people and we ask for continued solidarity and support for the Government and people of Cuba.
In spite of all its challenges, the role Cuba has played globally in helping to fight this global pandemic must be noted and lauded. The country’s doctors have been at the forefront of this battle in all regions of the world.
Grenada wants to thank the Government and People of Cuba for the assistance in our own fight, as well as all the other nations which provided direct assistance in this regard.
Mr. President,
The United Nations membership must make Article 3 of the Charter a major priority in the next few years. Our founding fathers called for this body
“to achieve international co-operation in solving international problems of an economic, social, cultural or humanitarian character, and in promoting and encouraging respect for human rights and for fundamental freedoms for all without distinction as to race, sex, language or religion”.
We must do all in our power to provide added economic opportunities for the developing world. I, therefore, call on the Economic and Social Council to actively pursue undertakings that could create an encouraging atmosphere for Member States to have the opportunity to raise the standard of living of its people particularly in this pandemic period.
In this current global environment, we must be ever conscious that inclusion in the process of the global economy is vital.
Finally, I must recall Article 1 of the United Nations Charter which calls for the Organization “to maintain international peace and security; and to that end: to take effective collective measures for the prevention and removal of threats to peace.”.
We must be relentless in our pursuit of the purposes of this organization. Our challenge is to work towards the strengthening of multilateralism if we are to effectively address the global issues that threaten humanity.
Our quest must be for economic opportunities for all states. And our goal should be for the peaceful coexistence of all peoples of the international community.
Indeed, Mr. President, if we can achieve this, we will be well on our way to achieving the future we want.
I thank you.